Citation Nr: 9932643	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for sleep 
apnea, prior to October 7, 1996.

2.  Entitlement to a rating in excess of 50 percent for sleep 
apnea, from and after October 7, 1996.

3.  Entitlement to a rating in excess of 10 percent for 
dyshidrotic eczema of the feet, claimed as dermatitis.

4.  Entitlement to a rating in excess of zero percent for 
uvulopalatectomy.

5.  Entitlement to a rating in excess of zero percent for 
numbness in the left distal lateral thigh.

6.  Entitlement to a rating in excess of zero percent for low 
back strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The record reflects that the veteran had active service from 
May 1973 to May 1974, and from May 1986 to July 1994, with 
additional unconfirmed active service for a total of over 21 
years of active duty service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
RO assigned the following ratings for the following 
disabilities:  sleep apnea, 10 percent; dyshidrotic eczema of 
the feet, zero percent; history of uvulopalatectomy, zero 
percent;  numbness of the left distal lateral thigh, zero 
percent; low back strain, zero percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board notes that the Court, in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a 
statement of the case (SOC) concerning the issue involving 
the right testicle, as the document adding that issue to the 
appeal "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Id. at 132, emphasis in the original.  Fenderson 
involved a situation in which the Board had concluded that 
the appeal as to the issue involving the right testicle was 
not properly before it, on the basis that a substantive 
appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
ratings to be assigned for the disabilities at issue.  The 
SOC did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of higher disability evaluations for the service-
connected disabilities herein considered.  See Bernard v. 
Brown, 4 Vet. App. 384 (1883).  Therefore, the Board will not 
remand this matter solely for a re-characterization of the 
issues in a new SOC.


FINDINGS OF FACT

1.  The veteran's disability from sleep apnea is manifested 
by a markedly disturbed sleep pattern requiring use of a 
continuous airways pressure (CPAP) machine, without clinical 
findings of chronic respiratory failure with carbon dioxide 
retention or cor pulmonea, or need for a tracheostomy, or 
symptoms analogous to major or minor seizures.

2.  The veteran's disability from dyshidrotic eczema is 
manifested by cracking, scaly, dry skin on the bottom, 
lateral, and medial areas of the feet, without constant 
itching or exudation, and without involvement of an extensive 
area of skin, or marked disfigurement.

3.  The veteran's disability from uvulopalatectomy is 
manifested by occasional swallowing difficulty with nasal 
regurgitation, without speech impairment or other functional 
impairment.

4.  The veteran's disability from numbness of the distal left 
lateral thigh is manifested by decreased sensation, cramps 
with prolonged walking or standing, and subjective complaints 
of a burning sensation, without reflex loss, muscle atrophy, 
or loss of motor strength.

5.  The veteran's disability from low back strain is 
manifested by subjective complaints of localized back pain 
aggravated by prolonged standing or walking, with full, 
painless range of motion, without clinical findings of 
listing spine, deformity, hyporeflexia, muscle spasm, or 
tenderness.


CONCLUSIONS OF LAW

1.  A rating of 50 percent for sleep apnea, but no higher, 
effective from August 1, 1994, is warranted.  38 U.S.C.A. 
§§ 1157, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.97, 4.124a, Diagnostic Codes 6847, 8911 (1999).

2.  The criteria for a rating in excess of 10 percent for 
dyshidrotic eczema of the feet have not been met.  
38 U.S.C.A. §§ 1157, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 (1999).

3.  The criteria for a rating in excess of zero percent for 
uvulopalatectomy have not been met.  38 U.S.C.A. §§  1157, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.97, 4.118, Diagnostic Codes 6521, 7805 (1999).

4.  A rating of 10 percent, but no higher, for numbness of 
the distal left lateral thigh, is warranted.  38 U.S.C.A. §§  
1157, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.123, 4.124a, Diagnostic Code 8620 (1999).

5.  The criteria for a rating in excess of zero percent for 
low back strain have not been met.  38 U.S.C.A. §§  1157, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for higher 
disability evaluations for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).  
It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (1999).

I.  Sleep Apnea

The veteran underwent a polysomnography study during his 
active service in May 1994.  The study showed a markedly 
disturbed sleep pattern with serious episodes of obstructive 
sleep apneas and hypopneas.  Rare arrhythmias were also 
observed  The diagnoses were very severe obstructive sleep 
apnea and status post uvulopalatopharyngoplasty.

During a VA general medical examination in September 1994, 
the examiner noted that the veteran had had a section of his 
soft palate removed.  The diagnosis was sleep apnea by 
history with history of uvulopalatectomy.

The veteran was granted entitlement to service connection for 
sleep apnea by the RO's August 1995 rating decision.  The 
associated disability was rated 10 percent disabling, 
effective from the date of the day following the veteran's 
separation from service.  In rating the veteran's disability 
from sleep apnea, the RO utilized Diagnostic Code 8911 by 
analogy.  Under Diagnostic Code, 8108, narcolepsy is rated as 
petit mal epilepsy.  Under Diagnostic Code 8911, petit mal 
epilepsy is rated 10 percent disabling where there is a 
confirmed diagnosis with a history of seizures.  A 20 percent 
rating is assigned when there is at least one major seizure 
in the last two years, or at last two minor seizures in the 
last six months.  A 40 percent rating is assigned when there 
is at least one major seizure in the last six months or two 
in the last year, or an average of five to eight minor 
seizures weekly.  A 60 percent rating is assigned when major 
seizures average one in four months over the last year, or 
when are nine to 10 minor seizures per week.  Higher ratings 
are assigned for more frequent major or minor seizures.  A 
major seizure is characterized by generalized clinic-tonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).

The schedule for rating disability of the respiratory system 
was amended effective October 7, 1996.  612 Fed. Reg. 46720-
46731 (1996).  The former regulations did not have rating 
criteria for sleep apnea.  The revised regulations have been 
considered and applied by the RO, as the veteran's claim for 
an increased rating for sleep apnea was pending at the time 
of the change in the regulation.  Using the revised 
regulation, the RO awarded a rating of 40 percent for sleep 
apnea pursuant to Diagnostic Code 6847, effective from August 
1, 1994, and 50 percent, effective from October 7, 1996.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis.  
VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According to the cited 
opinion, when there is a pertinent change in a regulation 
while a claim is on appeal to the Board, the Board must take 
two sequential steps.  First, the Board must determine 
whether the amended regulation is more favorable to the 
claimant than the prior regulation.  Second, the Board must 
apply the more favorable provision to the facts of the case.

Under Diagnostic Code 6847, sleep apnea syndrome is rated 50 
percent rating disabling where the breathing disorder 
requires the use of a breathing assistance devise such as a 
CPAP machine.  The next higher rating, 100 percent, is 
assigned for sleep apnea syndrome manifested by chronic 
respiratory failure with carbon dioxide retention, or cor 
pulmonea, or requiring tracheostomy.

The veteran testified in February 1996 that nightly use of a 
CPAP machine had relieved some of his symptoms from sleep 
apnea, such as morning headache and day-time drowsiness.  He 
reported that he still fell asleep at odd hours during the 
day, causing him to avoid driving long distances.

VA outpatient treatment records show that the veteran was 
issued a CPAP in April 1995.  Further, such records document 
the veteran's severe sleep apnea from the time of his 
separation from service.  The records also indicate that use 
of a CPAP was recommended within several months of his 
separation from service.  Therefore, the Board concludes that 
the criteria for an increased rating from 40 to 50 percent 
under Diagnostic Code 6847 were met effective from the 
effective date of the original award of service connection - 
August 1, 1994.

The remaining question is whether the veteran is entitled to 
a rating in excess of 50 percent for sleep apnea from August 
1, 1994.  Initially, the Board finds that neither of the 
regulations used to evaluate the veteran's sleep apnea or the 
revised regulations are more favorable than the other, as the 
veteran's respiratory disorder does no meet the higher 
schedular criteria under either regulations.  When reviewed 
in the context of Diagnostic Code 8911, the record contains 
no clinical findings or other medical evidence which suggests 
that the veteran's symptoms from sleep apnea included either 
major or minor seizures, as the same are defined in that 
diagnostic code.  In the context of the new rating criteria 
for sleep apnea, there are no clinical findings or other 
medical evidence that the veteran has chronic respiratory 
failure with carbon dioxide retention or cor pulmonea, or has 
had or requires a tracheostomy.  The Board concludes that the 
criteria for a rating in excess of 50 percent from August 1, 
1994, are not met under either Diagnostic Code 8911 or 6847.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  In the absence of symptoms of major seizure or 
analogous to nine to 10 minor seizures per week, and without 
symptoms of chronic respiratory failure, cor pulmonae, or 
need for tracheostomy, the veteran's disability from sleep 
apnea, as discussed above, does not approximate the criteria 
for the next higher evaluation


II.  Dyshidrotic Eczema of the Feet

Service medical records how that the veteran was treated for 
a scaly lesion on his left foot in September 1978.  An 
examiner noted an impression of dyshidrotic eczema.  A 
pustular eruption on his left foot was noted during treatment 
in October 1986.  The reported impression was tinea pedis.  A 
rash on the veteran's feet found during treatment in 
September 1990 was diagnosed as dyshidrotic eczema.

During the VA examination in September 1994, the veteran told 
the examiner that he had occasional acute contact dermatitis 
on his feet, especially on his left foot.  On examination, 
his feet were normal.  The examiner reported a diagnosis of 
past history of contact dermatitis of the feet.

During a VA Gulf War examination in April 1995, the veteran's 
feet had no blisters.  No diagnosis pertinent to a skin 
disorder of the feet was reported.

The veteran was granted entitlement to service connection for 
dyshidrotic eczema of the feet by the RO's August 1995 rating 
decision, which rated the associated disability zero percent 
disabling pursuant to Diagnostic Code 7806.  In its April 
1999 rating decision, the RO assigned a higher rating of 10 
percent for the skin disorder, effective from the date of the 
day following the veteran's separation from service.

Under Diagnostic Code 7806, eczema with slight, if any, 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area is non-compensable.  Eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area is assigned a 10 percent rating.  A rating of 
30 percent is assigned for eczema with exudation or itching 
which is constant, with extensive lesions, or marked 
disfigurement.  With ulceration or extensive exfoliation or 
crusting, or systemic or nervous manifestation, or 
exceptionally repugnant, the rating is 50 percent.

A careful review of the entire record yields no clinical 
findings that the veteran's skin disorder is manifested by 
constant exudation or itching, with extensive lesions, or 
marked disfigurement.  During VA outpatient treatment in 
October 1995, the veteran had four blisters on his left foot 
which measured approximately one square centimeter.  During 
such treatment in January 1996, the veteran complaints 
included having a blister-like area on his left foot.  On 
examination, no blisters were found on the left foot.

The veteran testified in February 1996 that his feet 
developed dime-sized blisters approximately every two months.  
When the blisters burst, they caused the underlying skin to 
weep and become painful.  This caused his feet to itch.

During the July 1998 VA examination, the veteran did not 
indicate that the disorder involved any other area of his 
skin than on his feet.  He reported that he had symptoms of 
chronic rash on both feet, including the bottoms and sides, 
and between the toes.  The rash was associated with dry, 
itchy, scaly skin which tended to crack and peel.  He 
reported having occasional blisters with pustules.  He 
further reported that the toenails had been discolored and 
tended to crack and fall off.  On examination, the skin on 
both feet had cracking, scaliness, and dryness, especially on 
the bottoms, and the lateral and medial sides.  There were no 
vesicles or pustules, but there were areas of 
hyperpigmentation in the areas of previous blisters.  The big 
toenails were discolored and cracked.  The reported diagnosis 
was dyshidrotic eczema, both feet.

Based on its review of the entire record, the Board finds 
that the veteran's disability from dyshidrotic eczema of the 
feet is manifested by cracking, scaly, dry skin on the 
bottom, lateral, and medial areas of the feet, without 
constant itching or exudation, and without involvement of an 
extensive area of skin, or marked disfigurement.  The 
associated symptoms, according to the veteran's own testimony 
and the history provided during examinations, are 
intermittent rather than constant.  Therefore, the Board 
concludes that the criteria for a rating in excess of 10 
percent have not been met.

The veteran's disability picture for dyshidrotic eczema of 
the feet does not more closely approximate the criteria for 
the next higher schedular rating of 30 percent, as there are 
no clinical findings indicative of constant itching or 
exudation, involvement of an extensive area of skin, or 
marked disfigurement.

III.  Uvulopalatectomy

Service medical records show that the veteran had an episode 
of uvulitis in June 1976.  Subsequently dated service medical 
records contain occasional entries addressing the veteran's 
snoring.  In November 1986, a ear, nose, and throat 
specialist recommended that the veteran have palatoplasty.  
The veteran underwent an uvulopalatectomy in January 1990.

As noted above, the veteran's history of uvulopalatectomy was 
noted during the VA general medical examination in September 
1994.  The examiner reported that a portion of the soft 
palate had been removed.  At that time, the veteran did not 
complain of any functional loss associated with the 
uvulopalatectomy.  Absence of the uvula and part of the soft 
palate was also noted during a Persian Gulf War examination 
in April 1995.  No associated functional loss was reported.

The veteran was granted entitlement to service connection for 
uvulopalatectomy by the RO's May 1995 rating decision.  A 
zero percent rating was assigned utilizing Diagnostic Code 
7805.  Under that diagnostic code, nondisfiguring scars which 
are not the result of burns, and which are not poorly 
nourished, with repeated ulceration, tender or painful, are 
rated based on limitation of function of the part affected.

The veteran testified in February 1996, that the loss of a 
portion of his soft palate resulted in a tendency to have 
food go into his nose when he ate.  He stated that he had to 
be very careful while eating to avoid choking.

A report of a VA respiratory examination dated in July 1998 
contains no reference to complaints, symptoms, or findings 
associated with the veteran uvulopalatectomy.  More recently 
dated VA outpatient treatment records are also devoid of any 
reference to the uvulopalatectomy.
The Board has reviewed the entire record and finds no medical 
evidence that the veteran has compensable functional 
impairment from uvulopalatectomy.  The Board has considered 
Diagnostic Code 6521, which provides for a 50 percent rating 
for injuries to the pharynx manifested by absence of the soft 
palate secondary to trauma or paralysis of the soft palate 
with swallowing difficulty (nasal regurgitation) and speech 
impairment.  The veteran has not asserted, nor does the 
medical evidence contained in the claims folder otherwise 
indicate that he has a speech impairment.  Therefore, the 
Board finds that the criteria for a schedular rating in 
excess of zero percent under Diagnostic Code 6521 have not 
been met, as there is no indication that the associated 
functional impairment includes more than occasional 
swallowing difficulty.

The Board further finds that the veteran's disability picture 
from uvulopalatectomy does not more closely approximate the 
criteria for the next higher schedular rating of 50 percent, 
is there is no indication that the veteran has paralysis of 
the soft palate, or absence of the soft palate secondary to 
trauma with speech impairment.  38 C.F.R. § 4.7 (1999).

IV.  Numbness of the Distal Left Lateral Thigh

During treatment in March 1993, the veteran was noted to have 
a small area of paresthesia on the distal lateral left thigh.  
Reflexes were 2+ and symmetrical.  Motor strength was 5/5.  A 
neurological examination in October 1993 was normal except 
for a finding of decreased sensation in an area measuring six 
by eight centimeters on the left lateral/anterior leg.  A 
magnetic resonance imaging of the veteran's lumbar spine in 
November was interpreted as normal.

During the September 1994 VA examination, the veteran 
reported having a numb feeling in an area on the distal 
lateral left thigh adjacent to the knee area.  The affected 
area was about four centimeters by 12 centimeters.  Deep 
tendon reflexes were equal bilaterally.  The skin in the area 
appeared normal.  In his diagnosis, the examiner reported 
that the etiology of the numbness was unknown and that there 
was no effect on the function of the left lower extremity.
The veteran was granted entitlement to service connection for 
numbness of the left distal lateral thigh by the RO's May 
1995 rating decision.  A zero percent rating was assigned 
utilizing Diagnostic Code 8620 by analogy.  Under that 
Diagnostic Code, neuritis of the sciatic nerve is rated 10 
percent disabling when symptoms are consistent with mild, 
incomplete paralysis.  A 20 percent rating is assigned for 
moderate, incomplete paralysis.  A 40 percent rating is 
assigned for moderately severe incomplete paralysis, and a 60 
percent rating is assigned for severe, incomplete paralysis 
with marked muscular atrophy.  The rating regulations provide 
that neuritis of a peripheral nerve characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is rated on the scale provided 
for the appropriate nerve, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by such organic 
changes will be that for moderate, or with sciatic nerve 
involvement, moderately severe, incomplete paralysis.

The veteran testified in February 1996 that the area of 
numbness over his left thigh had increased in size to include 
the area from his hip to his kneecap.  He reported having a 
constant "needles and pins" sensation.  He also reported 
having thigh cramps from prolonged standing and extremely 
long walks.

During the July 1998 VA neurological examination, the 
veteran's subjective complaints were of numbness and burning 
in both thighs.  On examination, he had full strength in his 
lower extremities.  Reflexes were 2+ at the knees and ankles.  
The reported diagnoses was bilateral meralgia paresthetica, 
most likely related to pressure at the pelvic rim.  The 
examiner expressed his doubt that the veteran's symptoms were 
related to a low back disorder.  

The Board has reviewed the entire record and finds no medical 
evidence that the veteran's left thigh numbness is manifested 
by reflex loss or muscle atrophy.  Rather, he has an area of 
decreased sensation over the distal, lateral left thigh, with 
subjective complaints of a burning sensation.  He reports 
that prolonged standing and walking cause cramps in his left 
thigh.  Although his symptoms appear to be mild, they are 
more than minimal.  As he has some organic manifestations of 
neuritis and functional loss associated with the thigh, the 
Board concludes that the criteria for an increased rating of 
10 percent for left distal lateral thigh numbness have been 
met.

However, the Board also finds that the veteran's disability 
picture from the left thigh disorder does not result in more 
than mild functional impairment and does not more closely 
approximate the criteria for the next higher schedular rating 
of 20 percent, as there is no indication of reflex loss, 
muscle atrophy, of loss of motor strength.

V.  Low Back Strain

Service medical records show that the veteran sought 
treatment in May 1974, reporting that he had pulled some back 
muscles.  An examiner noted an impression of strained back 
muscles.  The veteran was treated for back pain again in 
November 1986.  An examiner noted paravertebral muscle spasm 
in the lumbar area.  Sensory and motor functions were intact.  
The reported impression was mechanical low back pain.  During 
treatment in March 1993, the veteran complained of steadily 
worsening back pain during the preceding 10 years.  On 
examination, he was able to flex to touch his shins.  He had 
full extension and side to side motion in his back.  There 
was no muscle spasm.  There was tenderness on the right side 
of the third and fourth lumbar vertebrae.  A magnetic 
resonance imaging of the veteran's low back in November 1993 
showed no definite evidence of degenerative disc disease or 
other spine abnormalities.  At the time of his medical 
examination for separation from service, the veteran gave a 
history of recurrent back pain.  The examiner noted that the 
veteran was currently being followed for low back pain.

During the September 1994 VA examination, the veteran 
complained of having back pain in the morning.  On 
examination, his spine appeared normal in shape.  There was 
no scoliosis.  No spasms were felt on palpation while at rest 
and during motion.  Range of motion was normal, with 95 
degrees of forward flexion, 35 degrees of backward extension, 
lateral flexion of 40 degrees, and rotation of 35 degrees.  
There were no objective signs of pain on motion.  The veteran 
reported having pain in the right lumbar area with backward 
extension and lateral flexing to the left.  X-rays of the 
lumbosacral spine showed good alignment with well maintained 
vertebral heights and intervertebral disc spaces. There was 
no evidence of fracture, dislocation, or significant 
arthritic change.  The sacroiliac and visualized hip joints 
appeared intact.  The reported diagnosis was history of right 
lumbar back pain, with no objective findings or loss of 
function found on examination.

The veteran was granted entitlement to service connection for 
low back strain by the RO's August 1995 rating decision.  The 
associated disability was rated zero percent disabling 
utilizing Diagnostic Code 5295.  Under that diagnostic code, 
a 40 percent evaluation is granted for severe symptoms with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion.  A 20 percent evaluation is for assignment 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.

The veteran testified in February 1996 that he had back pain 
from prolonged standing and walking.  Bending also caused 
pain.  He denied currently taking medication for his back.  
He reported missing several days of work in the preceding 
year due to back pain.

During a VA spine examination in July 1998, the veteran 
complained of localized pain in his right lumbar area.  His 
back pain was aggravated by prolonged standing, and walking.  
On examination, the veteran did not appear to be in acute or 
chronic distress.  He walked with a  normal gait and could 
walk on heels and toes without difficulty.  His spine was 
straight and his pelvis and shoulders were level.  His 
posture was good.  There was no palpable spasm.  There was no 
evidence of tenderness.  The veteran had full, painless range 
of motion in the lumbosacral spine.  Sciatic stretch tests 
and Patrick's tests were normal.  Reflexes were intact 
throughout both lower extremities.  The examiner interpreted 
X-rays taken in May 1998 as normal, without evidence or 
recent or old injury or arthritic changes.  The reported 
diagnosis was pain, lumbosacral spine, without objective 
findings on physical examination.

The veteran underwent an MRI of his lumbosacral spine in 
January 1999.  The study showed a mild disc bulge with facet 
hypertrophy of the level of the fifth lumbar and first sacral 
intervertebral space (L5-S1) resulting in mild narrowing of 
the neural foramina bilaterally and potential impingement of 
the L5 nerve roots.

The Board has reviewed the entire record and finds that the 
veteran's low back disorder is manifested by subjective 
complaints of localized back pain aggravated by prolonged 
standing or walking, with full, painless range of motion, 
without clinical findings of listing of the spine, deformity, 
hyporeflexia, muscle spasm, or tenderness.  The Board 
concludes that the criteria for a schedular rating in excess 
of zero percent for low back strain have not been met.  The 
Board further finds that the veteran's disability picture 
from low back strain does not more closely approximate the 
criteria for the next higher schedular rating of 10 percent  
38 C.F.R. § 4.7 (1999).

IV.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  Where appropriate, the functional 
impairment that can be attributed to pain or weakness has 
been taken into account.

The Court has held that pursuant to 38 C.F.R. § 4.40 (1999) 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, the veteran has only mild functional loss 
associated with the numbness in his left thigh.  Regarding 
his low back disorder, the clinical findings show no 
functional loss.  The record does not contain findings of 
atrophy, weakness, loose motion, loss of motion due to pain, 
incoordination, or excess fatigability.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular evaluations are 
assignable for each of the disabilities considered in this 
decision, but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
or frequent treatment for these service-connected 
disabilities.  Nor is it shown that any one of the 
disabilities, by itself, presents such an unusual disability 
picture or otherwise so markedly interferes with the 
veteran's employment as to render impractical the application 
of regular schedular standards.  Rather, for the reasons 
noted above, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

A higher rating of 50 percent is granted for sleep apnea for 
the period from August 1, 1994 to October 17, 1996, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

An increased rating above 50 percent for sleep apnea 
effective from August 1, 1994, is denied.

A higher rating of 10 percent for numbness of the distal left 
lateral thigh is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.

Higher ratings than zero percent for uvulopalatectomy and 10 
percent for dyshidrotic eczema are denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals



 

